NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                         JAN 26 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 LUCIOUS WILSON,                                   No. 15-56535

                   Plaintiff-Appellant,            D.C. No. 2:12-cv-09724-GW-
                                                   MRW
   v.

 DEPUTY COSIO, No 495876, in individual            MEMORANDUM*
 and official capacity,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                        for the Central District of California
                      George H. Wu, District Judge, Presiding

                             Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Lucious Wilson, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging a Fourth

Amendment excessive force claim arising from his arrest. We have jurisdiction


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Glenn v. Washington County, 673
F.3d 864, 870 (9th Cir. 2011). We affirm.

        The district court properly granted summary judgment because Wilson

failed to raise a genuine dispute of material fact as to whether defendant’s use of

less-lethal force to disarm Wilson and effectuate his arrest violated Wilson’s

Fourth Amendment rights. See Lal v. California, 746 F.3d 1112, 1115, 1117 (9th

Cir. 2014) (setting forth framework for analyzing an excessive force claim under

the Fourth Amendment); see also Glenn, 673 F.3d at 871-72 (explaining

circumstances under which a bean bag gun, which is a “‘less-lethal’ weapon,” is

permissible).

      The district court did not abuse its discretion by denying Wilson’s motion

for default judgment because the clerk never entered a default. See Eitel v.

McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (setting forth standard of review

and factors to consider before entering default judgment).

      To the extent that Wilson’s request, filed on June 3, 2016, seeks entry of

default, the request is denied.

      AFFIRMED.




                                          2                                      15-56535